Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.	Claims 1-41 are pending and examined on the merits.
2.	Applicant's election with traverse of Group III, claim(s) 23-36 and SEQ ID NO: 4 and formula 6 as species election, in the reply filed on 11/2/2020 is acknowledged.  
	Applicants argue that neither Group I nor II utilizes promoter	and that it is unaware that modified antisense sequence can be used for hybridization (response, page 8). 
	The Office contends that the recitation “promoter” is a typo, which should be oligonucleotide. Further, the oligonucleotide is obvious able to be used for hybridization given the substrate for RNAase H is a hybridized duplex.
	Applicants argue that there is no serious burden to search all the group together (response, page 9).
	The examiner maintains that the search and examining of all three groups are undue, as each group requires searching for different construct components and analysis of unrelated literatures. Further, examination also includes the determination that the requirement of 35 U.S.C 101 and 112 have also been met, not only those of 35 U.S.C. 102 and 103. For example, the method of Group II is directed to control insect whereas the method of Group III is directed to control bacteria.

Claims 23-36 as well as SEQ ID NO: 4 and formula 6 are examined on the merits. 
The requirement is still deemed proper and is therefore made FINAL.


	


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
                  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 25 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In claims 25 and 33, the recitation “Formulas 1-16” renders the claim indefinite. The independent claims 23 and 31 require at least one 2’-deoxyribonucleotide, however, formula 1 does not contain any 2’-deoxyribonucleotide. The metes and bounds are not clear. 

                                             Scope of Enablement

4.	Claims 23-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for control a bacterium in an insect or a plant, wherein the bacterium is Candidatus Liberibacter asiaticus or solanacearum, using 2’F-ANA-modified nucleotides according to Formulas 1-16,  does not reasonably provide enablement for or using any 2’F-ANA-modified nucleotides with any size and controlling any bacterium.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
 
The claimed invention is not supported by an enabling disclosure taking into account the Wands  factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the 
Instant claims are drawn to a method for controlling bacteria in an insect or a plant by contacting a food source edible by the insect or the plant with an oligonucleotide comprising at least one 2’F-ANA-modified nucleotide and at least one 2’-deoxyribonucleotide that targets a mRNA present in the bacteria.
The specification teaches 2’F-ANA-modified nucleotide targeting is Candidatus Liberibacter asiaticus or solanacearum according to formulas 1-16 (Tables 1 and 2). The specification teaches controlling Candidatus Liberibacter asiaticus or solanacearum in infected potato and potato psyllid/Asian citrus psyllid (Examples 5 and 6).
However, the specification does not enable using any fragment thereof of any size. Thomas et al. (2001, The Plant Journal 25(4):419-425) teach that the lower size limit required for targeting reporter transgene mRNA de novo using PTGS was 21 nucleotides of complete identity, a size corresponding to that of small RNAs associated with PTGS in plant and RNAi in animals (abstract). Therefore, all of the DNA segments smaller than 21 nucleotides in instant claims are not enabled for silencing a target gene. 
Still further Hegaty et al. (2018, Appl. Microbiol. Biotechno. 102:1055-1065) teach that antisense oligonculetide (ASOs) have been limited to eukaryotic cells because antibacterial ASOs have largely unexplored due to the poor uptake efficiency of ASOs by bacteria (abstract) and that hurdles to be overcome include protection from enzymatic degradation, transport across the physical barrier of bacterial outer envelope and electrostatic interactions with the cell surface and the target RNA (page 2, 1st paragraph). Therefore, it is concluded that undue experimentation would have been 
	Therefore, given the claim breadth, lack of further guidance and additional working example, unpredictability of the art, undue experimentation would be required for a person skilled in the art to practice the invention.
Conclusion

No claim is allowed. However, the instant claims are free from the prior art for the failure of the prior art to teach or suggest controlling bacteria in insect/plant using F-ASO.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LI ZHENG/
Primary Examiner, Art Unit 1662